Citation Nr: 0406389	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  97-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel






INTRODUCTION

The veteran had active service from June 1978 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Board notes that there is an unadjudicated issue pending.  
The veteran submitted a claim in August 1998 for service 
connection for hypertension.  There is no evidence in the 
claims folder that this claim has been addressed.  Thus, the 
Board refers this matter to the RO for the appropriate 
development.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  There is no evidence in 
the claims folder that the veteran has received a VCAA letter 
regarding what constitutes new and material evidence 
necessary to reopen a claim for service connection for a 
heart disorder.  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate 
steps to comply with notifying the 
veteran of the requirements of the VCAA, 
to include notifying the veteran of any 
information or lay or medical evidence 
not previously provided that is necessary 
to reopen a claim with new and material 
evidence for a heart disorder and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should allow 
the appropriate opportunity for response.

2.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




